Case: 3:19-cv-00032-GFVT-EBA Doc #: 40 Filed: 07/20/21 Page: 1 of 9 - Page ID#: 454




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      FRANKFORT

  G.L., a minor, by and through                   )
  HOLLY LEFLER, as Mother and                     )
  Next Friend,                                    )         Civil. No.: 3:19-cv-00032-GFVT
                                                  )
         Plaintiff,                               )
                                                  )          MEMORANDUM OPINION
  V.                                              )                  &
                                                  )                ORDER
  UNITED STATES OF AMERICA,                       )
                                                  )
         Defendant.
                                       *** *** *** ***


        This matter is before the Court upon the United States’ Motions in Limine [R. 19, R. 22.]

 On May 2, 2019, Plaintiff filed a complaint for damages against the United States under the

 Federal Tort Claims Act, alleging that Certified Nurse Midwife Kathleen Isaac, an employee of

 Women’s Care of the Bluegrass, committed medical malpractice during the delivery of G.L.,

 which left her with a permanent left-sided brachial plexus injury. [R. 1.] In response, the

 Government disputes that CNM Isaac acted negligently in delivering G.L. and asserts that G.L. is

 not entitled to damages. [R. 9.] The Court, having reviewed the record and for the reasons set

 forth herein, will GRANT the United States’ motions in part and DENY the United States’

 motions in part.

                                                 I

        On April 14, 2016, Holly Lefler gave birth to G.L. [R. 1 at 2.] CNM Kathleen Isaac, an

 employee of Women’s Care of the Bluegrass, delivered G.L. at Frankfort Regional Medical

 Center in Frankfort, Kentucky. Id. During the delivery, Ms. Isaac was presented with a shoulder
Case: 3:19-cv-00032-GFVT-EBA Doc #: 40 Filed: 07/20/21 Page: 2 of 9 - Page ID#: 455




 dystocia complication. Id. Plaintiff alleges that, because Ms. Isaac mismanaged this

 complication, G.L. suffered a permanent brachial plexus injury at birth. Id. In response, the

 Government agrees that Ms. Isaac encountered a shoulder dystocia complication but denies any

 malpractice. [R. 9 at 2.] Both parties agree that Plaintiff has exhausted her administrative

 remedies in pursuit of this matter, which gives this Court jurisdiction over the claims presented at

 the administrative level. [R. 1 at 3; R. 9 at 2.] Ultimately, Plaintiff alleges that Ms. Isaac

 negligently delivered G.L., that her negligence caused permanent injury to G.L. which will

 require various treatments over the course of G.L.’s life, and that her negligence diminished

 G.L.’s ability to earn an income. [R. 1 at 4.] Further, Plaintiff alleges that Women’s Care of the

 Bluegrass was negligent in hiring, training, supervising, and retaining Ms. Isaac as an employee.

 Id. at 5. The Government disputes both allegations. [R. 9 at 2-3.]

        On April 20, 2021, the Government filed a Motion in Limine seeking to exclude any

 claims relating to allegedly negligent prenatal care received by Holly Lefler and any claim

 regarding alleged negligent hiring, retention, supervision, and training against Women’s Care of

 the Bluegrass. 1 Id. at 2. In support, the Government argues that these claims were not first

 exhausted at the administrative level and are therefore procedurally barred from this suit. See id.

 In response, Plaintiff agrees that her claims pertaining to negligent hiring and supervision were

 not brought at the administrative level and may properly be excluded from this suit. [R. 23 at 1.]

 However, Plaintiff disagrees that her claim that Holly Lefler received negligent prenatal care was



 1
   The Government indicates that it has filed a motion in limine as opposed to a motion to dismiss
 for failure to exhaust because Plaintiff did not indicate that he planned to present evidence of
 alleged negligent prenatal care until her expert filed their report. [R. 19 at 3.] Accordingly, the
 Government argues that it was not immediately clear that it needed to request dismissal of
 negligent hiring until this point in the litigation. However, it does stipulate that Plaintiff’s
 negligent hiring, retention, and supervision claims could have been appropriately addressed by
 an earlier motion to dismiss. See id.
                                                   2
Case: 3:19-cv-00032-GFVT-EBA Doc #: 40 Filed: 07/20/21 Page: 3 of 9 - Page ID#: 456




 not properly exhausted at the administrative level. [R. 23 at 1.] In support of her assertion,

 Plaintiff points to a letter written by her expert witness to the controlling administrative agency

 in which the expert briefly opines that Holly Lefler’s prenatal care was negligent. Id. at 2.

        On May 5, 2021, the Government filed a second Motion in Limine seeking to exclude the

 testimony of Vocational Economist Sara Ford, alleging that her proffered opinion does not

 satisfy Federal Rule of Evidence 702. [R. 22 at 1.] In response, Plaintiff argues that Ms. Ford’s

 opinion is based on sufficient facts or data, including a review of G.L.’s medical records, an

 interview with G.L.’s mother, and the textbook definition of disability as defined by the

 American Community Survey. [R. 24 at 2.]

                                                  II

                                                  A

        The Federal Tort Claims Act functions as a limited waiver of sovereign immunity for

 state law torts committed by federal employees acting within the scope of their employment.

 F.D.I.C. v. Meyer, 510 U.S. 471, 475-76 (1994). One of the limitations of the FTCA is that a

 plaintiff must file an administrative claim with the appropriate Federal agency before an action

 for money damages can be instituted against the United States. 28 U.S.C. § 2675(a). A tort

 claim will be forever barred if it is not presented in writing to the appropriate Federal agency

 within two years after the claim accrues. 28 U.S.C. § 2401(b). Failure to exhaust administrative

 remedies will deprive a federal court of jurisdiction over the claim. Holt v. Morgan, 79 F. App’x

 139, 141 (6th Cir. 2003) (citing Glarner v. U.S., Dep’t of Veterans Admin., 30 F.3d 697, 700 (6th

 Cir. 1994)); see also Fishburn v. Brown, 125 F.3d 979, 982 (6th Cir. 1997), abrogated on other

 grounds by Arbaugh v. Y&H Corp., 546 U.S. 500 (2006).




                                                   3
Case: 3:19-cv-00032-GFVT-EBA Doc #: 40 Filed: 07/20/21 Page: 4 of 9 - Page ID#: 457




        A plaintiff may not include a claim in a district court complaint which was not also

 presented in the administrative claim. Thompson v. United States, 8 F. App’x 547, 548 (6th Cir.

 2001). A cause of action from an administrative claim may be preserved for adjudication in a

 district court so long as the claimant provided enough specificity in the administrative claim to

 allow a legally trained reader to infer all potential grounds of suit. See Goodman v. United

 States, 298 F.3d 1048, 1055-56 (9th Cir. 2002); Murrey v. United States, 73 F.3d 1448, 1451 (7th

 Cir. 1996); Milby v. United States, 2010 WL 3239027, at *2 (W.D. Ky. Aug. 16, 2010); Harvey

 v. United States, 2010 WL 2010488, at *2 (W.D. Ky. May 20, 2010); Adams v. United States,

 2008 WL 5428063, at *4 (N.D. Ohio Dec. 30, 2008).

        An administrative claim is deemed to have been presented when a Federal agency

 receives from a claimant an executed Standard Form 95 accompanied by a claim for money

 damages in sum certain for injury alleged to have occurred by reason of the incident. 28 C.F.R.

 § 14.2(a). Amendments to the Form may be made at any time prior to the final agency action but

 must be made in writing. 28 C.F.R. § 14.2(c). Failure to comply with the procedural

 requirements of the FTCA will result in the dismissal of claims not listed on the Standard Form

 95. See Rucker v. U.S. Dep’t of Lab., 798 F.2d 891, 893 (6th Cir. 1986); Johnson v. United

 States, 704 F.2d 1431, 1442 (9th Cir. 1983). Moreover, even if a Plaintiff’s Standard Form 95 is

 properly amended, the amendment cannot correct the expiration of a claim’s two-year statute of

 limitations. Withrow v. United States, 2005 U.S. Dist. LEXIS 45434 at *17 (E.D. Ky. Sep. 28,

 2005) (“[i]f relation back were permitted, the FTCA’s statute of limitations would not have any

 meaning because a plaintiff could avoid the limitations period by merely amending the original

 claim to add additional claims, anytime after the limitations period has expired.”).




                                                  4
Case: 3:19-cv-00032-GFVT-EBA Doc #: 40 Filed: 07/20/21 Page: 5 of 9 - Page ID#: 458




         In its first Motion in Limine, the Government seeks to exclude Plaintiff’s claim that

 Holly Lefler received negligent prenatal care and Plaintiff’s claims of negligent hiring, retention,

 supervision, and training. Id. at 2. Regarding the latter claims of negligent hiring, retention, and

 supervision, the Government argues that because Plaintiff did not exhaust them at the

 administrative level that these claims should be dismissed. Id. at 3. In response, Plaintiff

 stipulates that these claims were not presented at the administrative level and can be properly

 excluded. [R. 23 at 1.]

         Next, the Government asserts that Plaintiff’s claim of negligent prenatal care should be

 dismissed because it was not filed in her original Complaint and because Plaintiff did not amend

 her Standard Form 95 to add these claims, as required under the FTCA. See 28 C.F.R. § 14.2(c).

 Moreover, the Government argues that, even if Plaintiff’s amendment is deemed proper, any

 claim of negligent prenatal care is barred by the FTCA’s two-year statute of limitations. [R. 25

 at 1-2.] In response, Plaintiff argues that a letter mailed to the Department of Health & Human

 Services on June 1, 2018, properly amended her Standard Form to include this claim. [R. 23 at

 1; see R. 23-1 at 2.] Upon examination of Plaintiff’s Standard Form 95 and June 2018 letter,

 however, the Court agrees with the Government that any claim of negligent prenatal care is

 procedurally barred. On Plaintiff’s Standard Form 95, Holly Lefler is not listed as a plaintiff or

 injured party. [R. 19-1.] Moreover, the Form clearly identifies G.L. as a claimant and Holly

 Lefler as a witness. [R. 19-1 at 3.] Accordingly, because a “legally trained reader” could not

 infer from the Standard Form 95 that Holly Lefler suffered injury, Plaintiff’s claim of negligent

 prenatal care is improper before this Court. See Rucker, 798 F.2d at 893; Johnson, 704 F.2d at

 1442.




                                                  5
Case: 3:19-cv-00032-GFVT-EBA Doc #: 40 Filed: 07/20/21 Page: 6 of 9 - Page ID#: 459




          Moreover, although Plaintiff’s letter indicates that Plaintiff’s expert believes Holly Lefler

 received inadequate prenatal care, the Court finds this letter to not be a clear amendment to

 Plaintiff’s Form. Additionally, because G.L. was born in April of 2016, any claims of negligent

 prenatal care were required to have been filed by April of 2018, at the latest, to fall within the

 FTCA’s two-year statute of limitations. Because Plaintiff’s Form was not filed until June of

 2018 and because the doctrine of relation back cannot overcome the passing of the statute of

 limitations in FTCA cases, Plaintiff’s claim of negligent prenatal care is also barred. See

 Withrow v. United States, 2005 U.S. Dist. LEXIS 45434 at *17 (E.D. Ky. Sep. 28, 2005); 28

 C.F.R. § 14.2(c). Accordingly, the United States’ first Motion in Limine [R. 19] is GRANTED.

                                                    B

          Next, the Court turns to the Government’s Motion in Limine to exclude expert witness

 Sara Ford from testifying on behalf of G.L. [R. 22.] Federal Rule of Evidence 702 governs the

 admissibility of expert testimony and provides:

          A witness who is qualified as an expert by knowledge, skill, experience, training,
          or education may testify in the form of an opinion or otherwise if:
    (a)   The expert’s scientific, technical, or other specialized knowledge will help the trier
          of fact understand the evidence or to determine a fact in issue;
    (b)   The testimony is based on sufficient facts or data;
    (c)   The testimony is the product of reliable principles and methods; and
    (d)   The expert has reliably applied the principles and methods to the facts of the case.

 Fed. R. Evid. 702. The Supreme Court has made clear that Rule 702 requires district courts to

 perform a “gatekeeping role” concerning the admissibility of all expert testimony under rule 702.

 Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993); Kumho Tire Co., Ltd. v.

 Carmichael, 526 U.S. 137, 147 (1999); Newell Rubbermaid, Inc. v. The Raymond Corp., 676

 F.3d 521, 527 (6th Cir. 2012).




                                                    6
Case: 3:19-cv-00032-GFVT-EBA Doc #: 40 Filed: 07/20/21 Page: 7 of 9 - Page ID#: 460




        The Sixth Circuit has identified three specific Rule 702 requirements in deciding the

 admissibility of proposed expert testimony. In re Scrap Metal Antitrust Litig., 527 F.3d 517,

 528-29 (6th Cir. 2008). First, the proposed expert must have the requisite qualifications, whether

 it be through “knowledge, skill, experience, training, or education.” Id. at 529 (quoting Fed. R.

 Evid. 702). Second, the testimony must be relevant, meaning that it “will assist the trier of fact

 to understand the evidence or to determine a fact in issue.” Id. (quoting Fed. R. Evid. 702).

 Third, the testimony must be reliable. Id.; see also Daubert, 509 U.S. at 590. In determining

 reliability, a trial court should assess whether the testimony is based on “sufficient facts or data,”

 whether the testimony is the “product of reliable principles and methods,” and whether the expert

 “has applied the principles and methods reliably to the facts of the case.” In re Scrap Metal

 Antitrust Litig., 527 F.3d at 529. A court must be sure not “to exclude an expert’s testimony on

 the ground that the court believes one version of the facts and not the other. Id. (quoting Fed. R.

 Evid. 702 advisory committee’s note, 2000 amend). Rather, the requirement that an expert’s

 testimony be reliable means it must be “supported by appropriate validation – i.e., ‘good

 grounds,’ based on what is known.” Id. (quoting Daubert, 509 U.S. at 590). Ultimately, in

 limiting expert testimony, a trial court must be careful not “to impinge on the role of the jury or

 opposing counsel.” Burgett v. Troy-Bilt LLC, 579 F. App’x 372, 377 (6th Cir. 2014). Instead,

 “vigorous cross-examination [and] presentation of contrary evidence . . . are the traditional and

 appropriate means of attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596.

        The United States seeks to exclude the expert testimony of Vocational Economist Sara

 Ford on the grounds that her opinion on G.L.’s disability status is not based on sufficient facts or

 data. [R. 22.] In support, the Government argues that Ms. Ford’s expert report is inconsistent

 with the diagnosis of G.L.’s treating physician and that Ms. Ford improperly relied on an



                                                   7
Case: 3:19-cv-00032-GFVT-EBA Doc #: 40 Filed: 07/20/21 Page: 8 of 9 - Page ID#: 461




 interview with G.L.’s mother to form her conclusion that G.L. is disabled. Id. at 2. Finally, the

 Government argues that Ms. Ford failed to consider all relevant medical documents in this

 matter, which further renders her opinion unreliable. Id. In response, Plaintiff asserts that Ms.

 Ford’s opinion is based on sufficient facts and data to be deemed reliable. [R. 24 at 2.] Plaintiff

 first notes that the only question Ms. Ford seeks to answer is “whether [G.L.] has sustained a

 destruction to her capacity to labor and earn.” Id. Plaintiff asserts that, although Dr. Schwentker

 and G. L.’s mother have high hopes for further improvement, these hopes do not undermine her

 report because she is relying on current data. See id. Next, Plaintiff argues that the information

 reviewed by Ms. Ford and the methodology she employed to reach her conclusion in support of

 her argument render her opinion reliable. See id. at 3.

        The Court agrees with Plaintiff that Ms. Ford’s testimony is admissible. First, though the

 Government believes Ms. Ford’s opinion to be inconsistent with the medical opinion of Dr.

 Schwentker, the Court disagrees. In her deposition, Dr. Schwentker was asked about “a wobbly

 foot or something like that.” [R. 22-3 at 25]. But the problem reported by Ms. Ford in her report

 was that G.L. was “wobbly on one foot” [R. 18-2 at 2], which appears to refer to G.L.’s balance,

 not an actual physical impairment as Dr. Schwentker analyzed. Second, while the Government

 asserts that Ms. Ford only reviewed medical records from an appointment two months after

 G.L.’s birth and failed to review more recent records, Ms. Ford’s report mentions details from

 other medical records in passing and Ms. Ford states that she reviewed at least three separate

 medical records in the preparation of her report. See id. Consequently, the Court gives this

 argument little weight. Accordingly, the Government’s second Motion in Limine [R. 22] is

 DENIED.




                                                  8
Case: 3:19-cv-00032-GFVT-EBA Doc #: 40 Filed: 07/20/21 Page: 9 of 9 - Page ID#: 462




                                              III

        Accordingly, and the Court being otherwise sufficiently advised, it is hereby ORDERED

 as follows:

    1. The United States’ Motion in Limine to exclude claims not presented at the

        administrative level [R. 19] is GRANTED;

    2. The United States’ Motion in Limine to exclude the testimony of Sara Ford [R. 22] is

        DENIED.




        This the 20th day of July, 2021.




                                               9
